Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“the inductor element” in claim 1,
“a touch operation detector” in claim 2,
“a circuit” in claim 9,
“a count value generator” in claim 10,
“a detection signal generator” in claim 10,
“a reference clock signal generator” in claim 12,
“a periodic timer” in claim 12,
“a cascaded integrator-comb (CIC) filter” in claim 12,
“a cumulative amplifier” in claim 15,
“a noise remover” in claim 15,
“a delayed count value generator” in claim 16,
“a subtractor” in claim 16,
“an operator” in claim 16,
“a controller” in claim 17,
“a touch operation detector” in claim 17,
“a touch operation detector” in claim 25,
“a reference clock signal divider” in claim 27,
“a periodic timer” in claim 27,
“a cascaded integrator-comb (CIC) filter” in claim 27,
“a cumulative amplifier” in claim 27,
“a noise remover” in claim 27,
“the decimator CIC filter” in claim 27,
“a delayed count value generator” in claim 27,
“a subtractor” in claim 27,
“an operator” in claim 27, 
“an amplifier” in claim 27, and
“a controller” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the inductor element” (line 9).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “inductor element.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8-10, 17-19, 21, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al (US 2016/0291778 A1) in view of David et al (US 2017/0371473 A1).

Regarding claim 1, Xi discloses a touch operation sensing device comprising:
a conductor [e.g., Fig. 6: Pi (300)] (e.g., Paragraphs 52, 53, 55: conductive layer), 
an oscillator [e.g., Fig. 1; Figs. 5, 6: L] disposed on an internal side of the conductor and 
comprising an inductor [e.g., Paragraph 57: the coil(s) surrounding the pixel electrode is an inductor] and a capacitor [e.g., Paragraph 57: the coil(s) surrounding the pixel electrode and the first electrode constitutes a capacitor] to generate an oscillation signal [e.g., Fig. 1: Ri; Paragraph 24: detection signal] in response to changed impedance during a touch operation through the conductor; and 
an insulator [e.g., Fig. 6: 200, 500] disposed between a first terminal [e.g., Fig. 6: left L] of the inductor and the conductor, and between a second terminal [e.g., Fig. 6: right L] of the inductor separated [e.g., see Figs. 5-6: wherein the right side/portion of L is separated/spaced apart from the left side/portion of L] from the first terminal of the inductor and the conductor,
wherein the inductor element comprises a coil pattern [e.g., Figs. 5, 6: pattern of L] having a shape [e.g., Figs. 5, 6: shape of L] connected between the first terminal and the second terminal [e.g., claim 13: a plurality of coils surround each pixel electrode; see Figs. 5, 6] 
(e.g., see Paragraphs 24-27, 50-62).

Xi does not appear to expressly disclose the conductor being disposed in a housing, nor a coil pattern having a spiral shape, as instantly claimed.
However, David discloses a touch operation sensing device comprising 
a conductor [e.g., Fig. 9: 904] disposed in a housing [e.g., Paragraph 81: device housing], and
an oscillator disposed on an internal side of the conductor and comprising an inductor [e.g., Fig. 9: 906] and a capacitor [e.g., Fig. 9: 908] to generate an oscillation signal [e.g., Figs. 2, 5, 11, 14] in response to changed impedance during a touch operation through the conductor,
wherein the inductor element comprises a coil pattern [e.g., Fig. 8A: square spiral pattern 802, Fig. 8B: hexagonal spiral pattern 804, Fig. 8C: octagonal spiral pattern 806, Fig. 8D: circular spiral pattern 808, Fig. 9: square spiral pattern of 906] having a spiral shape [e.g., Fig. 8A: square spiral shape 802, Fig. 8B: hexagonal spiral shape 804, Fig. 8C: octagonal spiral shape 806, Fig. 8D: circular spiral shape 808, Fig. 9: square spiral shape of 906] connected between a first terminal [e.g., Fig. 8A: left terminal of 802, Fig. 8B: left terminal of 804, Fig. 8C: left terminal of 806, Fig. 8D: left terminal of 808, Fig. 9: left terminal of 906] and a second terminal [e.g., Fig. 8A: right terminal of 802, Fig. 8B: right terminal of 804, Fig. 8C: right terminal of 806, Fig. 8D: right terminal of 808, Fig. 9: right terminal of 906] (e.g., see Paragraphs 91-98)
(e.g., see Paragraphs 6, 58).

Xi and David are analogous art because they are from the shared inventive field of touch sensor devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine David’s housing and spiral shaped inductor with Xi’s device, so as to protect the components from external damage and save money (e.g., see David: Paragraph 87).

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of one known (David’s) spiral inductor shape for another known (Xi’s) inductor shape would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, David discloses a touch operation detector [e.g., Fig. 6: 632] configured to detect a touch operation in response to the oscillation signal from the oscillator (e.g., see Paragraphs 72-77).

Regarding claim 4, Xi discloses the insulator comprises: 
a first insulator [e.g., Fig. 6: 1st layer/stratum of 200, 500] disposed between the first terminal of the inductor and the conductor; and 
a second insulator [e.g., Fig. 6: 2nd layer/stratum of 200, 500] disposed between the second terminal of the inductor and the conductor (e.g., Paragraphs 54-56).

Regarding claim 8, David discloses a distance between the first terminal and the second terminal of the inductor is greater than half of a length of the inductor in a length direction (e.g., see Fig. 8; Paragraphs 91-100).

Regarding claim 9, Xi discloses one surface of the inductor is disposed on an internal side surface of the conductor and the capacitor is disposed on another surface of the inductor opposing the one surface, and a circuit [e.g., Fig. 1: Ri] disposed on the other surface of the inductor comprises the touch operation detector (e.g., see Fig. 6; Paragraphs 52-57).

Regarding claim 10, David discloses the touch operation detector comprises: 
a count value generator [e.g., Fig. 13: 1316] configured to convert the oscillation signal from the oscillator into a count value; and 
a detection signal generator [e.g., Fig. 13: 1318] configured to detect a touch operation in response to the count value input from the count value generator to output a detection signal (e.g., see Paragraph 121-124).

Regarding claim 17, David discloses a mobile device (e.g., see Paragraphs 2, 78) comprising: the touch operation sensing device; 
a controller [e.g., Fig. 13: 1302]; and 
a touch operation detector [e.g., Fig. 13: 1308] configured to detect a touch operation in response to the oscillation signal from the oscillator; 
wherein in response to a detected touch operation, the controller is configured to implement one or more of control power of the mobile device, lock the mobile device, navigate content display of a touch screen of the mobile device, control input to the touch screen, control color of the touch screen, control input to a speaker of the mobile device, and control volume of the speaker (e.g., see Paragraphs 121-125).

Regarding claim 18, David discloses the mobile device is a smartphone, a smartwatch, smart glasses, a head-mounted display, headphones, an earbud, a door lock, a vehicle smart key, a computer, or a refrigerator (e.g., see Paragraphs 2, 121).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 21, Xi discloses a first terminal [e.g., Fig. 6: left L] of the inductor and a second terminal [e.g., Fig. 6: right L] of the inductor are disposed on an insulator [e.g., Fig. 6: 200, 500] disposed on a surface of the conductor on an internal side of the housing (e.g., see Paragraphs 50-62).

Regarding claim 24, Xi discloses the insulator comprises a first insulator [e.g., Fig. 6: 1st layer/stratum of 200, 500] disposed between the first terminal and the conductor spaced apart from a second insulator [e.g., Fig. 6: 2nd layer/stratum of 200, 500] disposed between the second terminal and the conductor (e.g., see Paragraphs 50-62).

Regarding claim 25, David discloses a touch operation detector [e.g., Fig. 13: 1308] configured to detect a touch operation in response to the oscillation signal from the oscillator (e.g., see Paragraphs 121-125).

Regarding claim 28, this claim is rejected by the reasoning applied in rejecting claim 17.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al (US 2016/0291778 A1) in view of David et al (US 2017/0371473 A1) as applied to claim 10 above, and further in view of Lee et al (US 2018/0120364 A1).

Regarding claim 11, Xi and David do not appear to expressly disclose the count value generator is configured to count a reference clock signal, as instantly claimed.
However, Lee discloses a count value generator [e.g., Figs. 1, 2: 100] is configured to count a reference clock signal [e.g., Figs. 1, 2: DSin], divided by dividing an input reference clock signal [e.g., Figs. 1, 2: Sin] by a division ratio [e.g., Figs. 1, 2: N], using the oscillation signal, to generate a count value [e.g., Figs. 1, 2: PCV] (e.g., see Paragraphs 53-76).

Xi, David, and Lee are analogous art because they are from the shared inventive field of signal processing.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lee’s circuitry with David’s and Xi’s combined device, so as to improve both the frequency resolution and the sampling rate.

Regarding claim 12, Lee discloses the count value generator comprises: 
a reference clock signal divider [e.g., Figs. 1, 2: 100] configured to generate a reference clock signal [e.g., Figs. 1, 2: DSin] divided by dividing an input reference clock signal [e.g., Figs. 1, 2: Sin] by a division ratio [e.g., Figs. 1, 2: N]; 
a periodic timer [e.g., Figs. 1, 2: 200] configured to count a one-period time of the divided reference clock signal using the oscillation signal to generate a periodic count value [e.g., Figs. 1, 2: PCV]; and 
a cascaded integrator-comb (CIC) filter [e.g., Figs. 1, 2, 4, 5: 300] configured to output an amplified count value generated by performing cumulative amplification on the periodic count value received from the periodic timer (e.g., see Paragraphs 53-96).

Regarding claim 13, Lee discloses the reference clock signal comprises a frequency [e.g., Fig. 3: DFin = 1 MHz] less than 0.5 times a frequency of an oscillation signal [e.g., Fig. 3: Fclk = 50 MHz] (e.g., Paragraphs 56-64).

Regarding claim 14, Lee discloses the CIC filter is configured to perform cumulative amplification of the periodic count value from the periodic timer using a cumulative gain determined in response to a integrating stage number [e.g., Figs. 4, 5: 311], a decimator factor [e.g., Figs. 4, 5: 312], and a comb differential delay order [e.g., Figs. 4, 5: 313], and configured to provide the cumulatively amplified periodic count value (e.g., see Paragraphs 77-99).

Regarding claim 15, Lee discloses the CIC filter comprises: 
a cumulative amplifier [e.g., Fig. 5: 310] configured to perform cumulative amplification of the periodic count value received from the periodic timer; and 
a noise remover [e.g., Fig. 5: 320] configured to perform a moving average on an output value of the cumulative amplifier to output a count value with noise removed from the output value from the cumulative amplifier (e.g., see Paragraphs 77-99, 120).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xi et al (US 2016/0291778 A1) in view of David et al (US 2017/0371473 A1) as applied to claim 10 above, and further in view of Itakura et al (US 2015/0130649 A1).

Regarding claim 16, Xi and David do not appear to expressly disclose a delayed count value, as instantly claimed.
However, Itakura discloses the detection signal generator comprises: 
a delayed count value generator [e.g., Fig. 1: REG12] configured to delay a count value, received from a count value generator [e.g., Fig. 1: CN1, REG11], by a time determined in response to a delay control signal [e.g., Paragraph 32: clock] to output a delayed count value; 
a subtractor [e.g., Fig. 1: SUB11] configured to output a difference value [e.g., Fig. 1: Xout1] generated by subtracting the count value and the delayed count value received from the delayed count value generator; and 
an operator [e.g., Fig. 1: SUB1] configured to compare the difference value, received from the subtractor, with a threshold value [e.g., Fig. 1: Xout2] to output a detection signal [e.g., Fig. 1: Xout] higher or lower than the threshold value determined in response to a result of the comparing (e.g., see Paragraphs 25-61).

Xi, David, and Itakura are analogous art because they are from the shared inventive field of signal processing.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Itakura’s circuitry with David’s and Xi’s combined device, so as to prevent the digital signals output with respect to the same analog signal being varied.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Xi et al (US 2016/0291778 A1) in view of David et al (US 2017/0371473 A1) as applied to claim 19 above, and further in view of Lee et al (US 2018/0120364 A1) and Itakura et al (US 2015/0130649 A1).

Regarding claim 27, David discloses the oscillator [e.g., Fig. 1: 102] is connected to the inductor [e.g., Fig. 1: L] and the capacitor [e.g., Fig. 1: C], outputting the oscillation signal comprising a resonant frequency [e.g., Figs. 2, 5, 11, 14], which varies during the touch operation, and wherein the touch operation is determined in response to the detection signal (e.g., Paragraphs 57-58).

Xi and David do not appear to expressly disclose the count value generator is configured to count a reference clock signal, as instantly claimed.
However, Lee discloses a reference clock signal divider [e.g., Figs. 1, 2: 100] dividing an input reference clock signal [e.g., Figs. 1, 2: Sin] by a division ratio [e.g., Figs. 1, 2: N] to output a divided reference clock signal [e.g., Figs. 1, 2: DSin]; 
a periodic timer [e.g., Figs. 1, 2: 200] counting a one-period time of the divided reference clock signal using the oscillation signal to output a periodic count value [e.g., Figs. 1, 2: PCV]; 
a cascaded integrator-comb (CIC) filter [e.g., Figs. 1, 2, 4, 5: 300] comprising 
a cumulative amplifier [e.g., Fig. 5: 310] performing cumulative amplification of the periodic count value received from the periodic timer, and 
a noise remover [e.g., Fig. 5: 320] performing a moving average on an output value of the cumulative amplifier to output a count value with noise removed from the output value from the cumulative amplifier (e.g., see Paragraphs 77-99, 120).

Xi, David, and Lee are analogous art because they are from the shared inventive field of signal processing.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lee’s circuitry with David’s and Xi’s combined device, so as to improve both the frequency resolution and the sampling rate.
 
Xi, David, and Lee do not appear to expressly disclose a delayed count value, as instantly claimed.
However, Itakura discloses a delayed count value generator [e.g., Fig. 1: REG12] delaying a count value, received from a count value generator [e.g., Fig. 1: CN1, REG11], by a time determined in response to a delay control signal [e.g., Paragraph 32: clock] to output a delayed count value; 
a subtractor [e.g., Fig. 1: SUB11] subtracting the count value and the delayed count value received from the delayed count value generator to output a difference value [e.g., Fig. 1: Xout1]; and 
an operator [e.g., Fig. 1: SUB1] comparing the difference value, received from the subtractor, with a threshold value [e.g., Fig. 1: Xout2] to output a detection signal [e.g., Fig. 1: Xout] higher or lower than the threshold value determined in response to a result of the comparing, and
wherein an oscillator comprises an amplifier [e.g., Fig. 13: amp] (e.g., see Paragraphs 25-61, 116).

Xi, David, Lee, and Itakura are analogous art because they are from the shared inventive field of signal processing.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Itakura’s circuitry with David’s, Xi’s, and Lee’s combined device, so as to prevent the digital signals output with respect to the same analog signal being varied.

Response to Arguments
Applicant's arguments filed on 1 June 2022 have been fully considered but they are not persuasive.

The Applicant contends, “detector, circuit, generator, timer, filter, amplifier, noise remover, subtractor, operator, controller, reference clock signal divider, are all features that persons of ordinary skill in the art would understand have sufficient definite meanings as the names for structures” (see Page 12 of the Response filed on 1 June 2022). However, the Office respectfully disagrees.

None of the claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph confer any specific structure that excludes any other conceivable elements capable of performing the claimed associated functionality.

The Applicant is respectfully invited to give an example of any elements capable of performing the respective claimed functions associated with the “detector, circuit, generator, timer, filter, amplifier, noise remover, subtractor, operator, controller, or reference clock signal divider” that are not a “detector, circuit, generator, timer, filter, amplifier, noise remover, subtractor, operator, controller, or reference clock signal divider” due to a structural distinction.

For example: Could the Applicant please give one example of something/anything “configured to detect a touch operation in response to the oscillation signal from the oscillator” (as recited in claim 2) that is not “a touch operation detector” because of some structural distinction? What could possibly perform that function and not be “a touch operation detector”? Please give an example of one single structure excluded by “a touch operation detector.” If the Applicant’s response is “anything not capable of performing the claimed function,” then the Applicant will be proving the Office’s point and justifying the rightful interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Applicant contends, “Xi fails to disclose or suggest “an insulator disposed between a first terminal of the inductor and the conductor, and between a second terminal of the inductor separated from the first terminal of the inductor and the conductor, wherein the inductor element comprises a coil pattern having a spiral shape connected between the first terminal and the second terminal,’ as recited in claim 1 (emphasis added). David fails to cure the deficiencies of Xi” (see Page 20 of the Response filed on 1 June 2022). However, the Office respectfully disagrees.

Xi discloses a conductor [e.g., Fig. 6: Pi (300)] (e.g., Paragraphs 52, 53, 55: conductive layer), 
an oscillator [e.g., Fig. 1; Figs. 5, 6: L] disposed on an internal side of the conductor and 
comprising an inductor [e.g., Paragraph 57: the coil(s) surrounding the pixel electrode is an inductor] and a capacitor [e.g., Paragraph 57: the coil(s) surrounding the pixel electrode and the first electrode constitutes a capacitor] to generate an oscillation signal [e.g., Fig. 1: Ri; Paragraph 24: detection signal] in response to changed impedance during a touch operation through the conductor; and 
an insulator [e.g., Fig. 6: 200, 500] disposed between a first terminal [e.g., Fig. 6: left L] of the inductor and the conductor, and between a second terminal [e.g., Fig. 6: right L] of the inductor separated [e.g., see Figs. 5-6: wherein the right side/portion of L is separated/spaced apart from the left side/portion of L] from the first terminal of the inductor and the conductor,
wherein the inductor element comprises a coil pattern [e.g., Figs. 5, 6: pattern of L] having a shape [e.g., Figs. 5, 6: shape of L] connected between the first terminal and the second terminal [e.g., claim 13: a plurality of coils surround each pixel electrode; see Figs. 5, 6] 
(e.g., see Paragraphs 24-27, 50-62).

Xi does not appear to expressly disclose the conductor being disposed in a housing, nor a coil pattern having a spiral shape, as instantly claimed.
However, David discloses a conductor [e.g., Fig. 9: 904] disposed in a housing [e.g., Paragraph 81: device housing], and
an oscillator disposed on an internal side of the conductor and comprising an inductor [e.g., Fig. 9: 906] and a capacitor [e.g., Fig. 9: 908] to generate an oscillation signal [e.g., Figs. 2, 5, 11, 14] in response to changed impedance during a touch operation through the conductor,
wherein the inductor element comprises a coil pattern [e.g., Fig. 8A: square spiral pattern 802, Fig. 8B: hexagonal spiral pattern 804, Fig. 8C: octagonal spiral pattern 806, Fig. 8D: circular spiral pattern 808, Fig. 9: square spiral pattern of 906] having a spiral shape [e.g., Fig. 8A: square spiral shape 802, Fig. 8B: hexagonal spiral shape 804, Fig. 8C: octagonal spiral shape 806, Fig. 8D: circular spiral shape 808, Fig. 9: square spiral shape of 906] connected between a first terminal [e.g., Fig. 8A: left terminal of 802, Fig. 8B: left terminal of 804, Fig. 8C: left terminal of 806, Fig. 8D: left terminal of 808, Fig. 9: left terminal of 906] and a second terminal [e.g., Fig. 8A: right terminal of 802, Fig. 8B: right terminal of 804, Fig. 8C: right terminal of 806, Fig. 8D: right terminal of 808, Fig. 9: right terminal of 906] (e.g., see Paragraphs 91-98)
(e.g., see also Paragraphs 6, 58).

Xi and David are analogous art because they are from the shared inventive field of touch sensor devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine David’s housing and spiral shaped inductor with Xi’s device, so as to protect the components from external damage and save money (e.g., see David: Paragraph 87).

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of one known (David’s) spiral inductor shape for another known (Xi’s) inductor shape would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Applicant's arguments with respect to claims 1, 2, 4, 8-19, 21, 24, 25, 27, and 28 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
15 July 2022